


110 HR 486 IH: To amend the Federal Election Campaign Act of 1971 to

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 486
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. Gingrey
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  place restrictions on the disposition of funds by leadership
		  PACs.
	
	
		1.Short TitleThis Act may be cited as the
			 Leadership PAC Reform Act of 2007.
		2.Restrictions on
			 Disposition of Funds by Leadership PACs
			(a)RestrictionsSection
			 313 of the Federal Election Campaign Act of 1971 (2 U.S.C. 439a) is
			 amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Use of Funds by
				Leadership PACs
							(1)Uses
				permittedThe funds of a leadership PAC may be used by the
				leadership PAC—
								(A)for otherwise
				authorized expenditures in connection with campaigns for election for Federal
				office;
								(B)for charitable
				contributions described in section 170(c) of the Internal Revenue Code of 1986;
				or
								(C)for transfers to a
				national, State, or local committee of a political party (subject to the
				applicable limitations of this Act).
								(2)Leadership PAC
				definedIn this subsection,
				the term leadership PAC means a political committee which is
				directly or indirectly established, maintained, or controlled by a candidate
				for election for Federal office or an individual holding Federal office but is
				not an authorized committee of the candidate or individual, except that such
				term does not include any political committee of a political
				party.
							.
				(b)Conforming
			 Amendment Regarding Conversion of Funds to Personal UseSection
			 313(c) of such Act (2 U.S.C. 439a(c)), as redesignated by subsection (a), is
			 amended by inserting after subsection (a) the following:
			 or funds of a leadership PAC described in subsection (b).
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to elections occurring after December 2007.
			
